PER CURIAM.
Michael Gilbert, a tenant who recovered a judgment against his landlord in a personal injury action, appeals from an order of the trial court denying his motion to assess attorney’s fees against the landlord. We affirm.
Gilbert’s tort action was based upon the landlord’s breach of a duty imposed by the Florida Residential Landlord and Tenant Act, section 83.51(l)(a), Florida Statutes (1983). Section 83.48 of the statute limits the recovery of attorney’s fees to the prevailing party in an action brought to enforce the provisions of a rental agreement. Thus, Gilbert is not entitled to recover attorney’s fees incurred in his tort action against his landlord.
*952Accordingly, we affirm the trial court’s order.
Affirmed.